       Case 1:20-cr-00023-NONE Document 14 Filed 02/05/21 Page 1 of 2


 1   ALEKXIA TORRES STALLINGS
     Alekxia Torres Stallings SBN 296418
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: dtorres@lawtorres.com
 5
     Attorney for:
 6   JOHNATHAN CERVANTES
 7
                                       UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10

11    UNITED STATES OF AMERICA,                         Case No. 1:20-cr-00023-NONE

12                        Plaintiff,

13             v.                                       STIPULATION AND ORDER TO
                                                        CONTINUE THE SENTENCING HEARING
14    JOHNATHAN CERVANTES,

15                        Defendants.

16
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
17
     DROZD AND MICHAEL TIERNEY, ASSISTANT UNITED STATES ATTORNEY:
18
               COMES NOW Defendant, JOHNATHAN CERVANTES, by and through his attorney of
19
     record, Alekxia Torres Stallings hereby requesting that the sentencing hearing currently set for
20
     Friday, February 12, 2021 be continued to March 19, 2021.
21
               An issue arose that defense counsel needs more time to brief and gather supporting
22
     documents. I have spoken to AUSA Michael Tierney and he has no objection to continuing the
23
     matter.
24
     ///
25

26
27
     ///
28
                                                       1
       Case 1:20-cr-00023-NONE Document 14 Filed 02/05/21 Page 2 of 2


 1   ///
              IT IS SO STIPULATED.
 2                                                              Respectfully Submitted,
 3
     DATED: February 4, 2021                                    /s/ Alekxia Torres Stallings
 4                                                              ALEKXIA TORRES STALLINGS
                                                                Attorney for Defendant
 5
                                                                JOHNATHAN CERVANTES
 6

 7
     DATED: February 4, 2021                                    /s/Michael Tierney
 8                                                              MICHAEL TIERNEY
 9                                                              Assistant U.S. Attorney

10

11                                               ORDER
12
              IT IS SO ORDER that the sentencing currently set for Friday, February 12, 2021 be
13
     continued to March 19, 2021.
14

15   IT IS SO ORDERED.

16         Dated:   February 4, 2021
                                                      UNITED STATES DISTRICT JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
